Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        04-FEB-2022
                                                        08:24 AM
                                                        Dkt. 5 ODDP

                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    RICHARD RAPOZO, Petitioner

                                vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Richard Rapozo’s
petition for writ of habeas corpus, filed on January 24, 2022,
petitioner has alternative means to seek relief and presents no
special reason for invoking the supreme court’s original
jurisdiction. See Oili v. Chang, 57 Haw. 511, 512, 557 P.2d 787,
788 (1976). Therefore,
          It is ordered that the petition for writ of habeas
corpus is denied.
          It is further ordered that the clerk of the appellate
court shall process the petition for writ of habeas corpus
without payment of the filing fee.
          DATED: Honolulu, Hawai#i, February 4, 2022.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Sabrina S. McKenna
                              /s/ Michael D. Wilson
                              /s/ Todd W. Eddins